Citation Nr: 0211033	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  00-19-107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1. The propriety of an initial 10 percent rating for a right 
basocervical femoral neck stress fracture, status post 
internal fixation with associated right knee disability.  

2. The propriety of an initial 10 percent rating for a low 
back disorder.  

3. The propriety of an initial 10 percent rating for a left 
knee disorder.  

4. The propriety of an initial 10 percent rating for a right 
knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from November 1997 to December 
1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by 
the RO that granted service connection for a right hip 
disorder and for a low back disorder and assigned each of 
these disabilities a 10 percent rating, effective December 
29, 1998.  In a rating decision of December 1999, the RO 
granted service connection for a bilateral knee disorder and 
assigned this disability a 10 percent rating, effective 
December 29, 1998.  

In a subsequent rating decision the RO assigned separate 10 
percent ratings for the veteran's right knee disorder and 
left knee disorder, both effective on December 28, 1998.  The 
issues currently before the Board for appellate consideration 
involve the propriety of the 10 percent initial disability 
ratings assigned for the veteran's right hip disorder, low 
back disorder, left knee disorder and right knee disorder.  

The Board notes that the RO denied service connection for a 
bilateral foot disorder and for a left hip disability in 
rating actions dated in January 2000 and December 2001.  
After the veteran submitted a timely notice of disagreement 
in regard to these issues, the RO provided him with 
statements of the case pertaining to these claims in 
September 2000 and again in March 2002.  

The veteran did not filed a substantive appeal in regard to 
these issues subsequent to either statement of the case, and 
they were not certified for appellate consideration.  
Accordingly, the issues of entitlement to service connection 
for a bilateral foot disorder and entitlement to service 
connection for a left hip disorder are not before the Board 
for appellate consideration at this time.  



FINDINGS OF FACT

1. The veteran's right basocervical femoral neck stress 
fracture, status post internal fixation is manifested by 
pain in the right hip and slight limitation of motion in 
the right hip and thigh that results in no more than 
slight right hip disability.  

2. The veteran's low back disorder is manifested by 
degenerative arthritis low back pain and slight limitation 
of motion accompanied by low back pain on motion.  

3. The veteran's left knee disorder is manifested by knee 
pain, crepitance, and slight limitation of motion; no 
instability in the left knee has been clinically 
demonstrated.  

4. The veteran's right knee disorder is manifested by knee 
pain, crepitance, and slight limitation of motion; no 
instability in the right knee has been clinically 
demonstrated.  


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for 
a right basocervical femoral neck stress fracture, status 
post internal fixation have not been met during any period 
since the effective date of the grant of service 
connection.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b), 4.71a, Diagnostic Code 5255 (2002).  

2 The criteria for an evaluation in excess of 10 percent for 
a low back disorder have not been met during any period 
since the effective date of the grant of service 
connection.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b), 4.71a, Diagnostic Codes 5010-5003 (2002).  

3 The criteria for an evaluation in excess of 10 percent for 
a left knee disorder have not been met during any period 
since the effective date of the grant of service 
connection.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b), 4.71a, Diagnostic Code 5014-5003 (2002).  

4 The criteria for an evaluation in excess of 10 percent for 
a right knee disorder have not been met during any period 
since the effective date of the grant of service 
connection.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b), 4.71a, Diagnostic Code 5014-5003 (2002)  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA), was signed into 
law.  This provision was codified at 38 U.S.C.A. § 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002).  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

In a September 2001 letter, the RO informed the veteran of 
the provisions of the VCAA and the relevance of this 
legislation to his current claims.  This letter advised the 
veteran of what evidence was needed to substantiate the 
claims and of what evidence he was responsible for 
submitting.

Moreover, the veteran had been informed of the pertinent law 
and regulations governing the current claims in Statements of 
the Case dated in January and February 2000 and in 
supplemental statements of the case dated in October 2001 and 
December 2001.  These communications served to advise him of 
the evidence needed to substantiate his claims.  The VA has 
undertaken to obtain all relevant evidence, and there is no 
question as to who is responsible for obtaining what 
evidence.  In this regard, the Board notes that the veteran 
has been afforded a recent VA medical examination in regard 
to the disabilities now at issue.  After a review of the 
record it does not appear that any clinical evidence relevant 
to the veteran's current claims are available, but not 
associated with the claims folder.  

Because VA has complied with the notice requirements of the 
VCAA and has afforded the veteran necessary examinations, and 
since there is no known outstanding evidence, there is no 
reasonable possibility that further efforts could aid in 
substantiating the veteran's claims regarding the propriety 
of the initial 10 percent ratings assigned for his low back 
disorder, right hip disorder, left knee disorder and right 
knee disorder.  38 U.S.C.A. § 5103A(a)(2).

Therefore, no further evidentiary development appears to be 
necessary in regard to the appellant's current claims.  In 
view of the above, the Board concludes that no further action 
is necessary to assist the appellant in substantiating these 
claims.  The Board will therefore proceed to consider the 
merit of the issues now in appellate status on the basis of 
the evidence currently of record.  

                                                  I.  Factual 
Basis

On a VA medical examination conducted in March 1999 the 
veteran gave a history of being injured during service when 
he was knocked off balance while riding in a truck and had 
several people fall on top of him.  He developed persistent 
pain in the right hip, both knees and in the low back 
thereafter.  When an MRI revealed a fracture of the hip, 
three screws were surgically placed in the right femoral neck 
region.  

On evaluation, the veteran complained of persistent right hip 
pain, constant pain in the knees, and pain in the right 
paralumbar region that radiated down into the posterior area 
of the right knee.  The veteran was noted to walk with a kind 
on "toed in" gait in the right foot when compared to the 
left.  There was a one-inch scar over the right lateral thigh 
that was described as well healed.  Straight leg raising was 
70 degrees on the right and 90 degrees on the left.  The 
veteran had 80-90 degrees of right hip rotation and 20 
degrees of external rotation in the right hip.  He had 90 
degrees of low back flexion and 20 degrees of backward 
extension.  Lateral flexion in the low back was slightly 
reduced and painful at 15 degrees, both left and right.  
Examination of the knees revealed 90 degrees of flexion on 
the right and 130 degrees of flexion on the left.  There was 
no crepitance in the patellae when the knees were taken 
through full range of motion.  Strength in the right leg was 
3/5 compared to 5/5 on the left.  Testing was difficult due 
to the veteran's complaints of pain in the right hip surgical 
site and in the lumbosacral area.  

The impressions were probable fracture at the right femoral 
neck and a possible ruptured disc in the lumbossacral area.  
It was noted that the low back pain seemed to be localized on 
the right paralumbar area.  The examining physician believed 
that the veteran had tendinitis in his knees and he also 
believed the right knee limitation of motion was secondary to 
the hip or back problem and not related to any knee problem  

An April 1999 VA MRI study of the lumbar spine showed no 
evidence of a herniated disc.  There were minimal 
degenerative changes of the articular facet joints.  A June 
1999 x-ray of the right hip showed three nails through the 
right femoral head, neck, and intratrochanteric region.  
There were no acute fractures or dislocations seen.  A June 
1999 x-ray of the right femur revealed no significant 
abnormalities.  X-rays of the knees performed in June 1999 
showed non-fused ossification centers for the tibial 
tubercles, bilaterally; no acute fractures or dislocations; 
and minimal narrowing of the medial knee joint, bilaterally.  

The veteran was seen by VA as an outpatient in July 1999 
after he fell at work and sustained an injury to his right 
hip.  Neurological evaluation revealed marked hypo or 
areflexic paraparesis.  He veteran was unable to get out of a 
chair without using his hands and he was unable to heel or 
toe walk.  It was noted that his injuries due to the fall 
were not serious.  The impression included paraparesis.  

When seen again in early August 1999 the veteran complained 
of persistent pain in the right hip that had progressed to 
involve both knees.  It was reported that he was in mild 
distress with major movements such as laying down, sitting, 
and standing.  

After evaluation it was reported that the veteran 
musculoskeletal complaints were due to underlying bony injury 
and possible neurological deficit.  It appeared that the 
veteran's original hip injury caused him to compensate with 
other muscle groups, which were then becoming sore.  Muscle 
atrophy was noted in the left leg that was likely due to 
disuse.  After neuromuscular evaluation in September 1999 it 
was reported that there was no evidence of spastic 
paraparesis.  The symptoms were more consistent with pain 
limited weakness likely secondary to trochanteric bursitis.  

On VA orthopedic examination in November 2001 the veteran 
complained of intermittent symptoms in the right hip with 
weather related aching.  He said the pain in the right hip 
was primarily constant and exacerbated with walking.  
Standing did not cause much discomfort and sitting and laying 
on his right side did not bother him.  

The veteran also complained of bilateral knee pains, worse on 
the right.  The pain was localized to the patellae and was 
not associated with swelling.  He said that his knees would 
occasionally give way and he also reported that he had 
discomfort when he used stairs.  It was also indicated that 
he tried to avoid kneeling and squatting.  He said he wore a 
brace on his right knee on occasion.  Walking on uneven or 
hard surfaces tended to generate knee pain and pain in his 
right hip.  The veteran also complained of back pain and 
indicated that he had difficulty standing straight after 
sitting.  He was also said to have a problem with low back 
extension and to have weather related aching in his back.  
The veteran further indicated that he wore a brace, primarily 
at his job as a tire retread.  

Evaluation revealed a well-healed surgical scar on the 
lateral right hip.  He had 100 degrees of right hip flexion 
and extension was to 10 degrees.  Abduction was to 45 degrees 
and adduction was 20 degrees.  Internal and external rotation 
was 30 degrees in each direction.  He complained of pain on 
all movement of the hip that was localized to the groin.  
Increased range of motion in the hip was said to generate 
more pain.  

The evaluation of the veteran's knees revealed no effusion.  
Mild patellofemoral crepitation was reported on active and 
passive range of knee motion.  There was no joint line 
tenderness and no instability in either knee.  Range of 
motion in both knees was full and equal at from 0 to 140 
degrees.  Tenderness was reported in the lumbar spine at the 
belt line and in the sacroiliac joints.  Range of motion in 
the lumbar spine was said to be full and normal with 
complaints of pain on extension only.  

X-rays of the knees and right hip showed no abnormality.  It 
was reported that a 1999 MRI showed mild evidence of 
degenerative arthritis in the facet joints of the lumbar 
spine and a x-ray of the lumbar spine showed mild evidence of 
arthritis in the sacroiliac bilaterally.  An MRI of the right 
hip performed in April 2001 showed no evidence of avascular 
necrosis, no significant inflammatory reaction, and well 
preserved joint spaces.  

The impressions included status post stress fracture of the 
right femur with successful pinning and no clinical or x-ray 
evidence of avascular necrosis or degenerative arthritis.  
The only finding was subjective complaints of groin pain.  No 
objective findings were reported.  

The veteran's knee symptoms were consistent with 
chondromalacia patellae and there was no evidence of effusion 
or arthritis in either knee.  The examiner believed that the 
veteran's knee and hip symptoms were unrelated.  

The veteran was also assessed as having mild degenerative 
changes involving the lumbar spine facet joints and 
sacroiliac pain.  It was believed that the pain on lumbar 
extension was related to arthritis in the mid facet joints.  
The examiner was not able to estimate how much additional 
limitation of motion was due to pain or weakness.  


                                                  II.  Legal 
Analysis 

Disability evaluations are based on the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155.  Separate rating codes 
identify the various disabilities.  38 C.F.R. § Part 4 
(2001).  In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including the service medical records.  
38 C.F.R. §§ 4.2, 4.41 (2001).  

The veteran's service connected right basocervical femoral 
neck stress fracture, status post internal fixation has been 
assigned a 10 percent rating under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5255.  Under the 
provisions of this diagnostic code impairment of the femur 
with malunion causing slight hip or knee disability is 
evaluated as 10 percent disabling.  Impairment of the femur 
with malunion causing moderate hip or knee disability is 
evaluated as 20 percent disabling.  Impairment of the femur 
with malunion causing severe hip or knee disability is 
evaluated as 30 percent disabling.  

The service connected right basocervical femoral neck stress 
fracture may also be evaluated under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5253 based on thigh 
impairment.  Under the provisions of this diagnostic code, a 
10 percent rating is assigned if there is limitation of thigh 
rotation to the extent that there is an inability to toe out 
more than 15 degrees in the affected leg.  

A 10 percent rating is also assigned if there is limitation 
of thigh adduction with an inability to cross the legs.  A 20 
percent rating is assigned if there is limitation of thigh 
abduction with motion lost beyond 10 degrees.  

Under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 
5251 and 5252 a 10 percent rating is assignable if there is 
limitation of thigh extension to 5 degrees, or limitation of 
thigh flexion to 45 degrees.  A 20 percent rating is assigned 
if there is limitation of thigh flexion to 30 degrees.  A 30 
percent rating is assigned if there is limitation of thigh 
flexion to 20 degrees.  

Since the veteran does not have ankylosis of the right hip or 
a flail joint in the right hip, the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5250 and 5254 are not for 
application.  

During a VA examination in 1999, the veteran had 80 to 90 
degrees of right hip rotation and 20 degrees of external 
rotation.  On the veteran's most recent VA examination of his 
right basocervical femoral neck stress fracture, status post 
internal fixation, evaluation revealed a well healed surgical 
scar on the lateral right hip.  He had 100 degrees of right 
hip flexion and extension was to 10 degrees.  Abduction was 
to 45 degrees and adduction was 20 degrees.  Internal and 
external rotation was 30 degrees in each direction.  

The veteran complained of pain on all movement of the hip 
that was localized to the groin.  Increased range of motion 
in the hip was said to generate more pain.  The examiner 
believed that the veteran's knee and hip symptoms were 
unrelated.  

Symptomatology and findings of this extent does not equate to 
more than slight disability in the veteran's right 
basocervical femoral neck stress fracture, status post 
internal fixation.  Therefore an evaluation in excess of 10 
percent for this disability is not warranted under Diagnostic 
Code 5255.  

Although the Board is aware that the veteran does have groin 
pain on right hip motion, and is cognizant of the provisions 
of 38 C.F.R. §§ 4.40 and 4.45, and the decision of the U.S. 
Court of Appeals for Veterans Claims in Deluca v. Brown, 8 
Vet. App. 202 (1995).  

On examination the veteran has been found to have only 
subjective complaints, and the examiners have not reported 
objective signs of functional impairment.  The limitation of 
right hip motion demonstrated on recent clinical evaluation 
does not approximate the degree necessary to warrant a 20 
percent rating under provisions of Diagnostic Codes 5251, 
5252 and 5253.  

In view of the above, the Board concludes that the veteran's 
right basocervical femoral neck stress fracture, status post 
internal fixation, is adequately compensated by the 10 
percent disability rating currently assigned for this 
disorder.  

The veteran's service connected low back disorder has been 
assigned a 10 percent rating under the provisions of 
38 C.F.R. § 4.71a Diagnostic Codes 5010-5295.  

Under the provisions of Diagnostic Code 5010 traumatic 
arthritis of the lumbar spine is rated as degenerative 
arthritis on the basis of limitation of motion.  Where, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the relevant 
disability codes, a rating of 10 percent is for application 
for each such major joint or group or minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5010.  Limitation of motion must be 
objectively confirmed by swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R§ 4.71(a), 
Part 4, Diagnostic Code 5010-5003 (2001).  

Under the provisions of 38 C.F.R.§ 4.71(a), Diagnostic Code 
5295 a 10 percent rating for lumbosacral strain is assigned 
if there is characteristic pain on motion.  A 20 percent 
rating is assigned if there is muscle spasm on extreme 
forward bending with unilateral loss of lateral motion in the 
standing position.  A 40 percent rating requires a severe 
lumbosacral strain.  

Under the provisions of 38 C.F.R.§ 4.71(a), Diagnostic Code 
5292, a 10 percent evaluation is assigned if there is slight 
limitation of lumbar spine motion and a 20 percent rating is 
assigned if there is moderate limitation of motion in the 
lumbar spine.  A 40 percent rating is assigned if there is 
severe limitation of motion in the lumbar spine.  Since the 
veteran's low back disorder does not involve a fractured 
vertebra, intervertebral disc syndrome or ankylosis of the 
lumbar spine, the criteria of Diagnostic Codes 5285, 
5286,5289, and 5293 are not for application in this case.

The presence of degenerative arthritis in the facet joints of 
the lumbar spine has been confirmed on x-ray.  No muscle 
spasm in the lumbar spine have been noted and recent 
evaluations of the veteran's low back disorder have revealed 
no more than a very slight degree of limitation of motion 
with some pain on lumbar spine motion.  Lumbar spine 
disability of the extent currently demonstrated warrants no 
more than the 10 percent rating currently assigned under the 
provisions of Diagnostic Codes 5010-5295.  

The veteran has been assigned a 10 percent rating for his 
left knee disability and a separate 10 percent rating for his 
right knee disability under the provisions of Diagnostic Code 
5014 for osteomalacia.  

Osteomalacia, like traumatic arthritis, is rated as 
degenerative arthritis on the basis of limitation of motion.  
Where, however, the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
applicable codes, a rating of 10 percent is for application 
for each such major joint or group or minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5010.  Limitation of motion must be 
objectively confirmed by swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R§ 4.71(a), 
Part 4, Diagnostic Code 5010-5003 (2001).  

Under the provisions of Diagnostic Codes 5260-5261 flexion of 
the leg limited to 60 degrees or extension of the leg limited 
to 5 degrees is evaluated as noncompensable (0 percent).  
Flexion of the leg limited to 45 degrees or extension of the 
leg limited to 10 degrees is evaluated as 10 percent 
disabling.  Flexion of the leg limited to 30 degrees or 
extension of the leg limited to 15 degrees is evaluated as 20 
percent disabling.  38 C.F.R§ 4.71(a), Part 4, Diagnostic 
Codes 5260-5261 (2001).  

Since the veteran does not have ankylosis or, a dislocated 
semilunar cartilage in either knee or, impairment of the 
tibia and fibula in either knee, the provisions of 38 
C.F.R§ 4.71(a), Part 4, Diagnostic Codes 5256, 5258, and 5262 
are not for application in this case.  

Moreover, since the veteran has not been shown to have 
arthritis in either knee and since instability in either knee 
has also not been clinically demonstrated, separate ratings 
based on arthritis and knee instability per the opinion of 
the VA General Counsel dated July 1, 1997 (VAOPGCPREC 23-97) 
are also not for consideration in this case.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.

Review of the entire relevant record in this case reveals 
that the veteran has pain and a slight degree of limitation 
of motion in each knee.  Under the provisions of Diagnostic 
Codes 5014 and 5003 disability of such extent warrants a 10 
percent rating for the veteran's left knee and a separate 10 
percent rating for the right knee.  Since extension and 
flexion in either knee has not been shown to be limited to 15 
degrees or 30 degrees respectively, an evaluation in excess 
of 10 percent for disability in either knee is not warranted 
under the applicable criteria.  

Because there is no evidence that the veteran's has met the 
criteria for a more than a 10 percent rating for his lumbar 
spine disorder or, more than a 10 percent rating for his 
right basocervical femoral neck stress fracture, status post 
internal fixation or, more than a 10 percent rating for the 
disability in each knee at any time since the effective date 
of the grant of service connection, December 29, 1998, there 
is no basis for "staged ratings" for any of these 
disabilities pursuant to Fenderson, supra.


ORDER

An initial evaluation in excess of 10 percent for a right 
basocervical femoral neck stress fracture, status post 
internal fixation is denied. 

An initial evaluation in excess of 10 percent for a low back 
disability is denied.  

An initial evaluation in excess of 10 percent for a left knee 
disability is denied.  

An initial evaluation in excess of 10 percent for a right 
knee disability is denied.  




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

